Citation Nr: 0017341	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in May 1998 that granted service connection and a 
30 percent evaluation for PTSD.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The Board notes that in a rating decision in May 1998 the RO 
granted service connection and a 30 percent rating for the 
veteran's PTSD, effective from August 1996, the date that the 
veteran's claim for service connection was received.  The 
Board further notes that effective November 7, 1996, the 
rating criteria for psychiatric disorders other than eating 
disorders were revised.  When regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to a decision on his 
claim under the criteria that are most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is clear 
from the record that the RO did not consider entitlement to a 
higher evaluation for the veteran's PTSD under the 
regulations that existed before November 7, 1996.  Prior to 
appellate consideration of the appeal, the RO must again 
review the appealed issue, considering both the old and the 
revised rating criteria, and apply those criteria more 
advantageous to the veteran. 

Additionally, in Masors v. Derwinski, 2 Vet. App. 181 (1992), 
the Court mandated that VA must obtain a Social Security 
Administration (SSA) decision granting disability benefits 
and the medical records upon which such a decision was based.  
In this case, according to SSA records received in January 
1999, the veteran is in receipt of Social Security disability 
benefits for a psychiatric disorder.  However, the records 
used in arriving at this decision have not been associated 
with the claims folder, and must be obtained prior to a 
decision in this case.

Fulfillment of the statutory duty to assist also includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The record shows that the veteran 
has been receiving regular treatment for PTSD since his last 
VA examination, and that his PTSD may have become worse since 
that time.  Under these circumstances, another VA examination 
is necessary in order to accurately assess the current 
symptomatology of the veteran's PTSD under both the old and 
the revised rating criteria for rating mental disorders.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
service-connected PTSD so that records 
not already contained in the claims 
folder may be obtained.  After securing 
any necessary releases, the RO should 
request any previously unobtained medical 
records for association with the claims 
folder.

2.  The RO should again contact the 
Social Security Administration and 
request a copy of any formal decision 
made relative to the veteran's claim for 
benefits with that agency, together with 
photocopies of all medical records used 
in making that determination.  All 
records obtained should be associated 
with the claims folder.

3.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and severity of his 
service-connected PTSD.  It is imperative 
that the examiner reviews the claims 
folder prior to the examination, and that 
he/she reviews the criteria for rating 
psychiatric disabilities in effect both 
before and beginning November 7, 1996.  
Psychological testing should be performed 
if deemed necessary.  The examiner should 
render an opinion as to what effect the 
service-connected disability has on the 
veteran's occupational and social 
adaptability, and report the findings 
consistent with the old and new 
regulatory criteria for rating 
psychiatric disabilities.  A Global 
Assessment of Functioning (GAF) should be 
provided, and the examiner should explain 
the meaning of any score. 

4.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes and complies with all directives 
outlined in this Remand.  If not, the RO 
should return the examination report to 
the examining physician.

5. The RO should then review the 
veteran's claim, in particular 
considering both the old rating criteria 
for psychiatric disorders and the revised 
rating criteria which became effective 
November 7, 1996, and applying those 
criteria more advantageous to the 
veteran.  In the event that action taken 
does not constitute a grant of the 
maximum benefit under the law, he and his 
accredited representative should be 
furnished an appropriate supplemental 
statement of the case, which includes a 
recitation of the regulations pertaining 
to evaluation of psychiatric disorders 
prior to November 7, 1996.  The veteran 
and his representative should be afforded 
a reasonable time to reply thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




